Title: From George Washington to Major General William Heath, 21 December 1776
From: Washington, George
To: Heath, William



Dear Sir
Head Qrs at Keiths Decr 21st 1776

I have been favoured with yours of the 13th Instt and wish you may have succeeded in your intended scheme to dislodge the Enemy from Heckensec bridge.
In my Letter of the 18th I transmitted you a Copy of a Letter from the Council of the Massachusets Bay advising that 6000 men were coming from that State under Genl Lincoln to supply the place of the militia which had returned Home and of their Troops, whose time of service will soon expire. At the time of writing, I thought it probable, that this reinforcement might be ordered to the State of Rhode Island in case of an invasion & which I find has actually taken place, and therefore, did not so strenuously urge that it should be sent here; Indeed I had then hopes from the information I had received, that a large proportion of the Eastern Troops who were marching to Join me, had reinlisted: But to my great distress and mortification, I find the report to have been without the least foundation, and that in the course of a few days, I am to be left with a handfull of men. I therefore request, that if these Troops have come on to Pecks Kills and also the four Battallions, which I am advised by Govr Trumbull have been raised in Connecticut to serve till the 15th of March next, that after securing the passes and fortifications in the Highlands with a sufficient number, which I should immagine need not exceed 12 or Fifteen hundred at farthest besides the force which I apprehend will be provided for the purpose by the Convention of New York, you will forward on all the rest with the utmost expedition to Join such Troops as I may be able to collect for the defence of Philadelphia. That City is now the Object of the Enemy’s designs. Let me intreat you to impress the Officers & Men with a due sense of its importance in the present contest for our Liberty, and that without their speedy and early arrival it may be lost. I am persuaded these considerations will be duly regarded and urge them on to every possible exertion. As yet but few succours belonging to this State have come in, nor do I hear that many are in

motion. When they hear that other States are applied to, & pushing in Aids for their defence, perhaps they will arouse from the lethargy which now keeps them back against the most pressing calls of Interest. In a word Sir, my situation and that of our Cause is critical & truly alarming, without vigorous exertions & early succours, I do not see what reasonable hope there will be to preserve Philadelphia from falling into the Enemys hands. They will attempt to possess it as soon as the Delaware is so frozen as to admit of their passage; Appearances and many concurring reports agree in this.
I have received yours of the 15th and am happy to hear of your success at Heckenseck. The Stores you got will be of great service.
By a Letter just received from Genl McDougal, I find he has been much indisposed and is now at Morris tow⟨n. I⟩ intend to write him to return to Pe⟨cks Kills⟩ to conduct matters in that department with Genl George Clinton, requesting you and Genl Jams Clinton to come on with the Eastern Troops which I have mentioned if they have arrived at Pecks Kills and It should be necessary for him to come. I am Dr Sir Yr Most Obdt St

Go: Washington

